This is an appeal from an order of the Surrogate’s Court of Montgomery county made on the 17th day of January, 1939, denying the appellant’s application for the resettlement of an order made by the surrogate on the 24th day of December, 1938. At the time of the determination of the surrogate there were various applications pending before him relating to the trust estate. The order of December 24, 1938, was proper and correctly recited the papers upon which it was based. Order unanimously affirmed, with fifty dollars costs and disbursements to respondent against the appellant. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.